DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MAIKEL HERNANDEZ,
       as Personal Representative of the Estate of Yaimi Gandul,
                              Appellant,

                                    v.

                 OLYMPUS INSURANCE COMPANY,
                           Appellee.

                              No. 4D18-840

                          [January 24, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE14004731.

  Melissa A. Giasi of Sivyer Barlow & Watson, P.A., Tampa, for appellant.

  Matthew C. Scarfone of Colodny Fass, Sunrise, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.